PER CURIAM:
Jerry Lynn Mackey appeals the district court’s order denying his motion under 18 U.S.C. § 3582(c)(2) (2000) for a reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Mackey, No. 7:01-cr-00105-sgw-1 (W.D.Va. Mar. 24, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.